Citation Nr: 0808710	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  06-13 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to 
December 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which granted service connection for 
PTSD and assigned an initial 30 percent rating effective May 
2005.

In the veteran's substantive appeal, he requested a Board 
hearing to be held in Washington, D.C.  The hearing was 
scheduled for October 2006.  Prior to the hearing, in June 
2006 and again in October 2006, the veteran indicated that he 
no longer desired a hearing before the Board.  As such, the 
hearing request is deemed withdrawn.  38 C.F.R. § 20.702(e).


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The veteran's PTSD has not been productive of: flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment in short-term and 
long-term memory; or impaired abstract thinking.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
redefined VA's duty to assist the veteran in the development 
of a claim.  VA regulations for the implementation of the 
VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

This appeal arises from the veteran's disagreement with the 
initial evaluation following the grant of service connection 
for PTSD.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007). 

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) recent decision in Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. January 30, 2008).  In 
Vazquez-Flores, the Court found that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  

Any procedural defect in notice does not constitute 
prejudicial error in this case because of evidence of actual 
knowledge on the part of the veteran and other documentation 
in the claims file reflecting such notification that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

The veteran was notified of the evidence necessary to 
establish a disability rating and effective date in July 
2006.  The veteran's statements to VA treatment providers and 
examiners, as well as to the RO, contain a description of the 
effect of the service-connected PTSD, on employability and 
daily life.  These statements indicate awareness on the part 
of the veteran that information about such effects is 
necessary to substantiate a claim for a higher evaluation.  

Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim."  Id., slip op. at 12, citing Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007).  This showing of actual knowledge 
satisfies the first and fourth requirements of Vazquez-
Flores.

Additionally, and particularly in light of the veteran's lay 
assertions of effects of the service-connected PTSD on his 
daily life, the Board does not view the disorder at issue to 
be covered by the second requirement of Vazquez-Flores, and 
no further analysis in that regard is necessary.

Finally, the September 2005 rating decision includes a 
discussion of the rating criteria utilized in the present 
case, and this criteria was set forth in further detail in 
the March 2006 statement of the case (SOC).  The veteran was 
accordingly made well aware of the requirements for an 
increased evaluation pursuant to the applicable diagnostic 
criteria, and such action thus satisfies the third 
notification requirement of Vazquez-Flores.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service VA treatment 
records, lay statements, and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath, 
1 Vet. App. at 594.  However, where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decisions is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The veteran contends that his service-connected PTSD warrants 
a rating in excess of 30 percent due to such symptoms to 
include, but not limited to, sleeplessness, nightmares, 
hyperstartle response, numbing effects, anxiety, detachment 
from significant people in his life, and hypervigilance. 

Historically, service connection was awarded in a September 
2005 rating decision.  A 30 percent rating was assigned 
effective May 2005.  The veteran disagreed with the initial 
rating assigned and initiated the instant appeal.

The veteran's PTSD has been rated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, as 30 percent disabling.  A 30 percent 
disability evaluation is assigned where the evidence shows 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  
38 C.F.R. § 4.130

A 50 percent disability evaluation is assigned for mental 
disorders where the evidence shows occupational and social 
impairment due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration, the Board finds that the 
veteran's PTSD more closely approximates the criteria for the 
currently assigned 30 percent rating.  In this regard, upon 
VA examination in August 2005, the veteran indicated that he 
had no relationship with his daughter from his first 
marriage.  He had a good relationship with his current wife.  
He reported social isolation.  He stated that he gave up 
fishing, but still continued to hunt.  He denied psychiatric 
hospitalization.  He informed the examiner that he was 
employed as a school bus driver.

Mental status examination showed the veteran was alert and 
oriented in all spheres.  He did not display any obvious 
deficits in thinking or memory.  He described his 
concentration as good.  Speech was logical and focused at all 
times.  The examiner noted the veteran was angry and hostile, 
though it was not directed towards the examiner.  He endorsed 
feelings of depression.  He denied compulsions.  He did 
indicate that he had anxiety attacks.  He indicated that he 
had sleeplessness and nightmares.  There was no suicidal or 
homicidal ideation.  The veteran did state that hearing 
children crying or screaming would trigger flashbacks.  Loud 
noises and crowded places caused him to startle or become 
anxious or tense.  

The veteran was diagnosed with PTSD and avoidant personality 
disorder.  He was assigned a Global Assessment of Functioning 
Scale Score (GAF) of 58, which according to the Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition, 
of the American Psychiatric Association (DSM-IV), is 
indicative of moderate symptoms or moderate difficulty in 
social or occupational functioning.  

VA outpatient treatment records dated between 2005 and 2006 
show the veteran presented with nightmares, intrusive 
thoughts, and flashbacks.  He continued to endorse social 
isolation.  In June 2005, the veteran was anxious, but rate 
of speech was normal and thought process was intact.  The 
veteran denied hallucinations and delusions.  In February 
2006, the veteran indicated that he had a panic attack when 
he was alone in the woods, the severity of which made him 
contemplate suicide.  He was assigned a GAF of 55, indicating 
serious PTSD symptoms.

A February 2006 PTSD program assessment showed the veteran 
continued to complain of intrusive thoughts, nightmares, 
anxiety, social isolation, feelings of detachment from other 
people, sleeplessness, irritability, hypervigilance, and 
hyperstartle response.  The veteran reported intermittent 
suicidal ideation, but no active plan or intent.  The veteran 
continued to maintain his employment.

The veteran was assigned a GAF score of 61, which was 
indicative of only mild symptoms, but generally the veteran 
was functioning pretty well.  This score represents an 
improvement in PTSD symptomatology. 

Lay statements from a buddy and his wife, as well as from the 
veteran's wife, noted PTSD symptomatology similar to what was 
endorsed by the veteran to VA treatment providers.  These 
symptoms included anger, relationship problems with his 
daughter, and nightmares.  They also indicated the veteran 
self-medicated with alcohol.

Based on the foregoing, while a 30 percent rating is 
warranted, there has been no objective evidence of: flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment in short-term and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); or impaired abstract 
thinking.  The veteran's disturbances of motivation and mood, 
as well as difficulty in establishing and maintaining 
effective family and social relationships are provided for in 
the current 30 percent rating.  There was evidence of passive 
suicidal ideation only, with no active plan or intent.   

In light of the above, there is no basis for assignment of an 
evaluation, to include "staged" ratings, other than the 30 
percent disability rating which has been assigned.  See 
Fenderson, 12 Vet. App. at 126. 

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected PTSD presented an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2006); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
the veteran's PTSD has not required frequent inpatient care, 
nor has it by itself markedly interfered with employment.  As 
noted above, the veteran is currently employed as a school 
bus driver.  The assigned 30 percent rating adequately 
compensates the veteran for the nature and extent of severity 
of his PTSD.  Therefore, in the absence of such factors, the 
Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  




ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


